Title: C. W. F. Dumas to the Commissioners: A Translation, 23 April 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       Amsterdam, 23 April 1778
      
      Your letter of the 10th of this month reached me last Tuesday, the 21 st. I immediately forwarded it along with its enclosures to the Grand Facteur who approved everything and promised me to back the operation with powerful intervention and mediation, once I have broken the ice by presenting the letter, for until then he must not seem to be involved. I left immediately to come here, where I found the friend, of whom you know, in exactly the same disposition and with the most sincere desire to help me with all his power and that of his town. I believe, with the Facteur, that the format of the letter is perfect and that this démarche will be most timely, the sooner the better. He also gave me some very good advice as to what I should add verbally to ensure its success. I am, therefore, returning the letter—it is so well conceived that not one word needs to be changed. Be kind enough, gentlemen, to make a fair copy of it without delay and return it to me signed, sealed, and addressed in English as I did in French on the back of your enclosed draft, which should also be sent back to me. As to the ostensible letter you sent me, gentlemen, I shall continue to make good use of it, especially with the Grand Pensionary, when I will present the letter you will send me for him.
      The members of the Committee from Holland left The Hague on the 17th. Because they refused to increase the troops, the Prince Stadholder was not cordial with them on their departure and added that it wouldn’t be his responsibility if the Republic suffers from it. These gentlemen left without replying, but with the thought that they could very well assume responsibility for what would happen. They will meet at The Hague on the 6th of May. Therefore, it would be helpful if you provided me with the means to begin the demarche during the session and, if possible, as soon as it opens.
      Allow me to congratulate Mr. Adams on his felicitous arrival and recommend myself to his good graces. I am, with the utmost respectful devotion, gentlemen, your very humble and very obedient servant,
      
       D
      
      
       I am returning to The Hague.
      
     